Gkant, J.
(after stating the facts). 1. It is conceded that the sidewalk was then within and a part of the public highway. As between the public and the city, the latter was responsible for its condition, and liable for injuries resulting from its negligence to keep it in repair. It is immaterial whether the walk was constructed with or without the order of the council.
2. Complaint is made of the following instruction:
“ If, under the circumstances as they appeared, and as detailed to you, he [the plaintiff ] may not have deemed it to be unsafe and dangerous to walk on, and he thought it was proper and suitable for him to walk there, and you find he was justified in using it as he did, then, that place having remained there so long, it was the duty of the city to have put it in repair; and the city, so far as that is concerned, not having put it in repair, in case a person is injured without fault on their part, the city would be liable.”
The objection urged is that the jury would infer that the plaintiff was the one to determine whether he considered the sidewalk safe for him to walk over. Taken in connection with the entire charge, we do not think it possible that the jury could have so understood the instruction. In another part of his charge the court expressly said that if the plaintiff saw or knew of the dangerous place, and there was a safe place right beside it of which he could avail himself, he should have done so. We think, taking the charge altogether’, it was a correct exposition of the law.
3. The question of contributory negligence was for the jury to determine. The case is controlled by Germaine v. City of Muskegon, 105 Mich. 217 (63 N. W. 78);. Schwingschlegl v. City of Monroe, 113 Mich. 685 (72 N. W. 7); Urtel v. City of Flint, 122 Mich. 65 (80 N. W. 991). See, also, Sias v. Village of Reed City, 103 *628Mich. 312 (61 N. W. 502); Crites v. City of New Richmond, 98 Wis. 55 (73 N. W. 322).
Some questions are raised upon the admission of testimony bearing upon the question of damages. Considering the smallness of the verdict,1 we do not think it possible to find that the jury were prejudiced by its admission, even if it should have been excluded.
We think the case was fairly tried,.and it is affirmed.
The other Justices concurred.

 I. e., §1,000.